NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  ANDRE DENNISON, Plaintiff/Appellant,

                                        v.

  ARIZONA DEPARTMENT OF CORRECTIONS; DAWN NORTHUP,
                  Defendants/Appellees.

                             No. 1 CA-CV 15-0048
                               FILED 4-7-2016


           Appeal from the Superior Court in Maricopa County
                           LC2013-000421-001
               The Honorable Randall H. Warner, Judge

                                  AFFIRMED


                                   COUNSEL

Andre Dennison, Eloy
Appellant

Arizona Attorney General’s Office, Phoenix
By Karen J. Hartman-Tellez
Counsel for Defendants/Appellees
                        DENNISON v. ADOC et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Randall M. Howe joined.


T H U M M A, Judge:

¶1           Plaintiff Andre Dennison appeals from the grant of summary
judgment in favor of defendants Arizona Department of Corrections and
the Department’s general counsel1 (collectively ADC) on Dennison’s public
records request. Because Dennison has shown no error, the judgment is
affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2             Dennison, a prison inmate, challenges ADC’s denial of his
request to inspect his ADC diet order forms. Dennison’s request was not
part of any ongoing litigation but, rather, a public records request pursuant
to Ariz. Rev. Stat. (A.R.S.) section 39-121 (2016).2 After exhausting his
administrative remedies, Dennison filed a timely statutory special action in
superior court, claiming ADC’s denial violated Arizona’s Public Records
Laws. See A.R.S. §§ 31-221; 39-121. After discovery and motion practice, the
superior court granted ADC’s motion for summary judgment, noting A.R.S.
§ 31-221(E) restricted Dennison’s access to his “own automated summary
record file,” which did not contain the records requested. From Dennison’s
timely appeal of that decision, this court has jurisdiction pursuant to the
Arizona Constitution, Article 6, Section 9, and A.R.S. § 12-2101(A)(1).




1 Originally, Dawn Northup and currently Brad K. Keogh, who is
automatically substituted as a party on appeal. See ARCAP 27(c)(2) (2016).

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.

                                     2
                         DENNISON v. ADOC et al.
                           Decision of the Court

                                DISCUSSION

¶3           Dennison claims summary judgment was improper, alleging
that he was entitled to all records in the possession of ADC relating to his
inmate file, including ADC diet order forms. Summary judgment is
appropriate “if the moving party shows that there is no genuine dispute as
to any material fact and the moving party is entitled to judgment as a matter
of law.” Ariz. R. Civ. P. 56(a). This court reviews the grant of summary
judgment de novo, viewing the evidence and reasonable inferences in the
light most favorable to Dennison. See Andrews v. Blake, 205 Ariz. 236, 240
¶ 12 (2003).

¶4            In general, “[p]ublic records and other matters in the custody
of any officer shall be open to inspection by any person at all times during
office hours.” A.R.S. § 39-121. As applicable here, however, a prisoner “may
view the prisoner’s own automated summary record file,” but otherwise
“shall not have access to any prisoner records.” A.R.S. § 31-221(D), (E). The
documents contained in Dennison’s “automated summary record file” do
not include his ADC diet order forms. See A.R.S. § 31-221(G). And to the
extent A.R.S. §§ 39-121 and 31-221 are in conflict, the “specific statute
controls over the general.” Berry v. State Dep’t of Corrections, 145 Ariz. 12, 13
(App. 1985). Accordingly, Dennison’s request was governed by A.R.S. § 31-
221, meaning he was not entitled to his ADC diet order forms.

¶5            Dennison has not shown that A.R.S. § 31-221(C) compels a
different result. Subsection C states in relevant part that, “[a]ll records of
prisoner care and custody are subject to” A.R.S. § 39-121. That directive,
however, does not address who can inspect such documents. Although in
most instances documents may be inspected by “any person at all times
during office hours,” A.R.S. § 39-121, when a prisoner is seeking inspection,
as noted above, the right is truncated by A.R.S. § 31-221(E).




                                       3
                        DENNISON v. ADOC et al.
                          Decision of the Court

¶6             Finally, to the extent Dennison has preserved a due process
claim, he has failed to show any denial of due process. Dennison appears
to claim the superior court denied him due process because “the
unambiguous plain language on the face of the statutes contradicts the
court’s finding and showed no necessity for statutory/judicial
interpretation.” But as shown above, the plain language of A.R.S. § 31-221 -
- the more specific statute that modifies the broad directive of A.R.S. § 39-
121 -- is the basis upon which the superior court’s finding rests. Dennison
has shown no violation of his due process rights.

                              CONCLUSION

¶7           The superior court’s judgment is affirmed.




                                 :ama




                                        4